DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5-11, 13-17, 21 and 23-29 are pending.
Claim 2-4, 12, 18-20, 22 and 30 are cancelled.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 07 January 2022 have been considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen C. Smith on 02 May 2022.

In claim 1:
Line 2: replace “behind-the-meter” with “behind-the-meter (BTM)”
Line 4: replace “behind-the-meter (“BTM”)” with “the BTM”
Line 21: replace “operating attributes of one or more” with “the operating attributes of the one or more”
Line 23: replace “one or more” with “the one or more”

In claim 14:
Line 2: replace “operating attributes” with “the operating attributes”

In claim 15:
Line 2: replace “operating attributes” with “the operating attributes”

In claim 17:
Lines 1-2: replace “behind-the-meter” with “behind-the-meter (BTM)”
Line 4: replace “behind-the-meter (“BTM”)” with “the BTM”
Line 6: replace “BTM power” with “the BTM power”
Line 20: replace “operating attributes of one or more” with “the operating attributes of the one or more”
Line 22: replace “one or more” with “the one or more”

In claim 21:
Lines 5-6: replace “the one or more utility-scale generation-side meters” with “the utility-scale generation-side meter”

In claim 25:
Lines 3: replace “BTM power” with “the BTM power”

In claim 29:
Line 19: replace “operating attributes of one or more” with “the operating attributes of the one or more”
Line 21: replace “one or more” with “the one or more”
Line 24: replace “utility-scale” with “the utility-scale”
Line 24: replace “an electrical grid” with “the electrical grid”


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Examiner’s Amendment above
Claims 1, 5-11, 13-17, 21 and 23-29 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Shaikh et al. (US 2019/0258307 A1) teaches a method for power management comprising: obtaining a set of power policies for managing power within a datacenter; determining a priority for a policy within the set of policies for managing the power within the datacenter; identifying a situation within the datacenter where the situation matches that described in the policy within the set of policies; and modifying a power arrangement within the datacenter based on the policy within the set of policies. The power arrangement includes power from multiple power feeds, where the coupled power feeds can derive from grid power such as hydro, coal, natural gas, nuclear, or other grid power plants; local power generation or micro-grid power from micro-hydro, wind, solar, geothermal, tidal, wave action, etc.; diesel generator (DG) sets; and so on.
Jain et al. (US 2011/0239010 A1) teaches, based on power management policies, the power usage is controlled by using one or more enforcement mechanisms.  Such mechanisms may include power usage of certain servers (for instance those executing low priority or low revenue applications) may be lowered by reducing the CPU processor frequency on those servers in a datacenters.
Steven et al. (US 2015/0278968 A1) teaches, as illustrated in figure 3 below, an energy generating asset 33 on the side of the energy consuming asset 34, behind the meter 36 on the consumer scale power line 35, where the energy generating asset 33 is a consumer scale energy generating asset. The energy generating asset 33, along with the energy storage asset 31, may arbitrage energy to a power grid.

    PNG
    media_image1.png
    408
    649
    media_image1.png
    Greyscale


However, as Applicant points out and as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim: wherein the BTM power source comprises a generation station that is configured to generate utility scale electrical power for supply to an electrical grid, wherein the electrical power generated by the generation station for supply to the electrical grid is subject to metering by a utility-scale generation-side meter and undergoes step-up transformation prior to transmission to the electrical grid, wherein the plurality of computing systems are electrically connected to the generation station at a location behind a Point of Interconnection between the generation station and the electrical grid and behind the utility-scale generation side meter.

While Bright et al. (US 2018/0294649 A1) teaches a utility scale generating station transmits power to the step-up transformer prior to transmission to reduce power losses during the transmission, the prior art do not teach that the BTM power source comprises a generation station that is configured to generate utility scale electrical power for supply to an electrical grid, wherein the electrical power generated by the generation station for supply to the electrical grid is subject to metering by a utility-scale generation-side meter and undergoes step-up transformation prior to transmission to the electrical grid, wherein the plurality of computing systems are electrically connected to the generation station at a location behind a Point of Interconnection between the generation station and the electrical grid and behind the utility-scale generation side meter, as recited in the claim and as part of the totality of the claim.

Independent claims 17 and 29 include similar limitations and reasons for allowance as independent claim 1.
Claims 5-11 and 13-16 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 5-11 and 13-16 are allowable.
Claims 21 and 23-28 are dependent claims of claim 17. The claim 17 is allowable, and therefore, claims 21 and 23-28 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Primary Examiner, Art Unit 2116